PER CURIAM.
The action is for brokers’ commissions. The evidence does not establish any final consent of defendant to make *1044the exchange of property claimed by plaintiff to have been agreed upon with De Angelo, which alleged proposed exchange never took place, nor does the evidence clearly show that plaintiff was employed by defendant any more than by De Angelo. The judgment in plaintiff’s favor is clearly against the vast preponderance of evidence, nor can it be said to be supported by any satisfactory proof.
Judgment reversed and new' trial ordered, with costs to appellant to abide the event.